Exhibit 10.2
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”). NO INTEREST IN THIS NOTE MAY BE OFFERED OR SOLD EXCEPT PURSUANT TO
(i) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, (ii) TO THE EXTENT
APPLICABLE, PURSUANT TO RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE
ACT), OR (iii) AN EXEMPTION FROM REGISTRATION UNDER THE ACT WHERE THE HOLDER HAS
FURNISHED TO THE PAYOR AN ACCEPTABLE OPINION OF ITS COUNSEL THAT AN EXEMPTION
PROM REGISTRATION UNDER THE ACT IS AVAILABLE.
ARCADIA RESOURCES, INC.
PROMISSORY NOTE

      $18,035,367   March 25, 2009

     FOR VALUE RECEIVED, the undersigned, Arcadia Resources, Inc., a Nevada
corporation (“Payor”), having its executive office and principal place of
business at 9229 Delegates Row, Suite 260, Indianapolis, IN 46240, hereby
promises to pay to JANA Master Fund, Ltd. (“Payee”), having an address at 767
Fifth Avenue, 8th Floor, New York, NY 10153, at Payee’s address set forth above
(or at such other place as Payee may from time to-time hereafter direct by
notice in writing to Payor), the principal sum of EIGHTEEN MILLION THIRTY FIVE
THOUSAND THREE HUNDRED AND SIXTY SEVEN DOLLARS ($18,035,367), in such coin or
currency of the United States of America as at the time shall be legal tender
for the payment of public and private debts in accordance with the terms hereof.

1.   Payment of Principal and Interest.

  1.1   The principal amount of this Note outstanding from time to time shall
bear simple interest at a rate per annum equal to (i) from and after the date
hereof until the Maturity Date (as hereinafter defined), ten percent (10%) and
(ii) after the Maturity Date, until paid in full, twelve percent (12%) (the
“Note Rate”).     1.2   The unpaid principal balance of this Note and all
accrued unpaid interest shall be due and payable on April 1, 2012 (the “Maturity
Date”). Accrued unpaid interest on the unpaid principal balance due under this
Note shall be due and payable on the following dates each year until the
Maturity Date: September 30; December 31; March 31; and June 30 (each, an
“Interest Payment Date”); provided, however, on each Interest Payment Date, the
Payor may, at its option and in its sole discretion, in lieu of the payment of
the cash interest due on the Note, issue an additional promissory note (in
substantially the same form as this Note) in the aggregate principal amount
equal to such amount of interest that would otherwise be payable with respect to
the Note on such Interest Payment Date. All remaining unpaid accrued interest
shall be due and payable on the Maturity Date. The first Interest Payment Date
shall be June 30, 2009.     1.3   All payments (including prepayments) made by
the Payor on this Note shall be applied first to the payment of accrued unpaid
interest on this Note and then to the reduction of the unpaid principal balance
of this Note.     1.4   In the event that the date for the payment of any amount
payable under this Note falls due on a Saturday, Sunday or public holiday under
the laws of the State of New York,

Page 1 of 10



--------------------------------------------------------------------------------



 



      the time for payment of such amount shall be extended to the next
succeeding business day and interest at the Note Rate shall continue to accrue
on any principal amount so effected until the payment thereof on such extended
due date.

2.   Replacement of Note.

  2.1   In the event that this Note is mutilated, destroyed, lost or stolen,
Payor shall, at its sole expense, execute, register and deliver a new note, in
exchange and substitution for this Note, if mutilated, or in lieu of and
substitution for this Note, if destroyed, lost or stolen. In the case of
destruction, loss or theft, Payee shall furnish to Payor indemnity reasonably
satisfactory to Payor, and in any such case, and in the case of mutilation,
Payee shall also furnish to Payor evidence to its reasonable satisfaction of the
mutilation, destruction, loss or theft of this Note and of the ownership
thereof. Any replacement note so issued shall be in the same outstanding
principal amount as this Note and dated the date to which interest shall have
been paid on this Note or, if no interest shall have yet been paid, dated the
date of this Note.     2.2   Every note issued pursuant to the provisions of
Section 2.1 above in substitution for this Note shall constitute an additional
contractual obligation of the Payor, whether or not this Note shall be found at
any time or be enforceable by anyone.

3.   Indebtedness Evidenced Hereby.

  3.1   This Note is executed and delivered by Payor to Payee pursuant to that
certain Master Exchange Agreement of even date (the “Master Exchange Agreement”)
among Payor, Payee, LSP Partners, LP (“LSP”) and Vicis Capital Master Fund
(“Vicis”). Capitalized terms used in this Note and not otherwise defined herein
shall have the same meaning herein as are ascribed to them in the Master
Exchange Agreement. The indebtedness evidenced by this Note is a consolidation
of the following indebtedness owed by Payor to Payee:

  (i)   all amounts owed by Payor to Payee arising under that certain Second
Amended and Restated Promissory note dated March 31, 2008 (“Second A&R Note”),
in the original principal amount of Twelve Million Dollars ($12,000,000), which,
as of the date hereof, totaled $10,525,158 comprised of principal in the amount
of $9,365,409 (an amount which excludes the Two Million Dollars ($2,000,000) of
principal of the Second A&R Note purchased by Vicis pursuant to that certain
Note Indebtedness Purchase Agreement of even date) and accrued, unpaid interest
in the amount of $1,159,749 (the “JANA Portion of the Second A&R Note
Indebtedness”); plus     (ii)   all amounts owed by Payor to Payee arising under
that certain Assigned and Assumed Subsidiaries Note (as such term is defined
below), which, as of the date hereof, totaled $5,510,210 comprised of principal
in the amount of $5,000,000 and accrued, unpaid interest in the amount of
$510,210; plus     (iii)   new loan indebtedness in the principal amount of Two
Million Dollars ($2,000,000) extended by Payee to Payor on the date hereof (the
“New JANA Loan”).

Page 2 of 10



--------------------------------------------------------------------------------



 



      As used herein, the term Assigned and Assumed Subsidiaries Note means that
certain Promissory Note dated March 31, 2008, in the original principal amount
of Five Million Dollars ($5,000,000), payable to the order of Payee, and
executed and delivered to Payee by Arcadia Products, Inc., a Delaware
corporation, Arcadia Home Health Products, Inc., a Delaware corporation, O2
Plus, a California corporation, Lovell Medical Supply, Inc., a North Carolina
corporation, Arcadia Home Mideast, Inc., a Delaware corporation, Beacon
Respiratory Services of Alabama, Inc., a Delaware corporation, Beacon
Respiratory Services of Georgia, Inc., a Delaware corporation, American Oxygen
and Medical Equipment, Inc., an Illinois corporation, Arcadia Home Oxygen and
Medical Equipment, Inc., a Michigan corporation, and Trinity Healthcare of
Winston-Salem, Inc., a Georgia corporation (referred to collectively as the
“Arcadia Subsidiaries”). The Assigned and Assumed Subsidiaries Note was assigned
to Payor by the Arcadia Subsidiaries on the date hereof pursuant to the
Assignment and Assumption Agreement.

4.   Covenants of Payor.       Payor, on behalf of itself and its subsidiaries,
covenants and agrees that, so long as this Note remains outstanding and unpaid,
in whole, or in part:

  4.1   Payor and its subsidiaries will not sell, transfer or dispose of, nor
permit or suffer the placement of any lien (statutory or other), priority,
security interest, encumbrance or any other preferential arrangement upon, any
of their material assets (including but not limited to real property and Payor’s
equity interests in such subsidiaries) without obtaining Payee’s written
consent, other than inventory in the ordinary course of business excepting only:

  (i)   liens and security interests in favor of Comerica Bank or any successor
senior lender;     (ii)   any Business Line Sales (as such term is defined in
Section 8.1), so long as the Net Proceeds (as such term is defined in
Section 8.2) paid in connection therewith are applied in accordance with
Section 8.2;     (iii)   liens in favor of AmerisourceBergen Drug Corporation;
and;     (iv)   liens and security interests in favor of Payee, Vicis and LSP
securing indebtedness permitted by Section 4.7 hereof; and     (v)   liens and
security interests in connection with capital leases, auto loans or equipment
loans or leases which total no more than $500,000 in the aggregate
(collectively, the “Small Loan Basket”).

    As used in this Section 4.1, the term “material” shall mean having an
aggregate value of $25,000 or more.

  4.2   Payor shall, upon Payee’s request, furnish Payee with monthly financial
updates;     4.3   Payor and its subsidiaries will not pay any type of bonus to
senior executive officers unless (i) made pursuant to and in accordance with the
2008 Executive Performance Based Compensation Plan, as amended from time to
time, and such payments are approved and authorized by the Compensation
Committee of the Board of Directors of Payor; or (ii) Payee otherwise consents
in writing to the payment of such bonuses;     4.4   Payor and its subsidiaries
will not engage in sale/leaseback transactions wherein real or

Page 3 of 10



--------------------------------------------------------------------------------



 



      personal property of Payor or its subsidiaries is sold and then reacquired
in any type of lease transaction if the aggregate amount of all such
transactions would exceed Five Million Dollars ($5,000,000);

  4.5   Payor and its subsidiaries will promptly pay and discharge all lawful
taxes, assessments and governmental charges or levies imposed upon any of them,
their income and profits, or any of their property, before the same shall become
in default, as well as all lawful claims for labor, materials and supplies
which, if unpaid, might become a lien or charge upon such properties or any part
thereof; provided, however, that Payor or such subsidiary shall not be required
to pay and discharge any such tax, assessment, charge, levy or claim so long as
the validity thereof shall be contested in good faith by appropriate proceedings
and Payor or such subsidiary, as the case may be, shall set aside on its books
adequate reserves with respect to any such tax, assessment, charge, levy or
claim so contested;     4.6   Payor and its subsidiaries will do or cause to be
done all things necessary to preserve and keep in full force and effect each of
their corporate existence, rights and franchises and substantially comply with
all laws applicable to them as their counsel may advise;     4.7   Except with
respect to,

  (i)   any debt owing to Payee or;     (ii)   the refinancing of any existing
debt of Payor and/or its subsidiaries owing to Payee, AmerisourceBergen Drug
Corporation, LSP, Vicis or Comerica Bank, so long as such refinancing does not
result in an increase of the principal balance of such existing debt (except to
the extent of capitalized interest); or     (iii)   the Small Loan Basket,

      Payor and its subsidiaries will not: (A) incur any obligation for borrowed
money, any obligation evidenced by bonds, notes or similar instruments
(including any obligations incurred in the acquisition of property, assets or
business), any reimbursement obligation, any deferred purchase price obligation,
any guarantees of any such obligations, or any similar obligations
(collectively, “debt”) which is senior or pari passu to the debt under this
Note, or to which the debt under this Note would be structurally subordinate, if
such debt would exceed, any aggregate, One Million Dollars ($1,000,000), without
Payee’s consent or (B) incur debt junior to the debt under this Note in an
aggregate amount which exceeds Twenty Five Million Dollars ($25,000,000), other
than to the extent such junior debt is issued to finance acquisitions in the
ordinary course of Payor or its subsidiaries’ business, without Payee’s consent,
and so long as any such junior debt is expressly and structurally subordinate in
all respects to this Note upon terms reasonably satisfactory to Payee;     4.8  
Payor and its subsidiaries will utilize the Net Proceeds (as such term is
defined in Section 8.2) of any sale of any of real or personal property not
otherwise required to be paid to Payee, LSP or Vicis pursuant to Section 8
hereof for any of: (i) additional capital expenditures, (ii) payment of any debt
which is senior to the debt under this Note, or (iii) the payment of debt
arising under this Note;     4.9   Payor and its subsidiaries will not issue any
form of equity or other security (other than debt) in a public or private
placement capital raise without Payee’s consent; provided, however, that Payor
may issue shares of restricted stock, stock options or stock appreciation rights
pursuant to the 2006 Equity Incentive Plan so long as the total

Page 4 of 10



--------------------------------------------------------------------------------



 



      number of shares covered thereby does not exceed Five Percent (5.0%) of
the number of authorized shares of Payor’s common stock;

  4.10   Payor and its subsidiaries will at all times maintain, preserve,
protect and keep each of their property used or useful in the conduct of
business in good repair, working order and condition (except for the effects of
reasonable wear and tear in the ordinary course of business) and will from time
to time, make all necessary and proper repairs, renewals, replacements,
betterments and improvements thereto;     4.11   Payor and its subsidiaries will
keep adequately insured, by financially sound reputable insurers, all property
of a character usually insured by similar corporations and carry such other
insurance as is usually carried by similar corporations and, with respect to the
Collateral (as such term is defined in the Assignment and Assumption Agreement),
cause Payee to be named at all times as an additional insured and loss payee on
such insurance policies;     4.12   Payor will, promptly following the
occurrence of an Event of Default or of any condition or event which, with the
giving of notice or the lapse of time or both, would constitute an Event of
Default, furnish a statement of Payor’s Chief Executive Officer or Chief
Financial Officer to Payee setting forth the details of such Event of Default or
condition or event and the action which Payor intends to take with respect
thereto; and     4.13   Payor will, and will cause each of its subsidiaries to,
at all times maintain books of account in which all of its financial
transactions are duly recorded in conformance with generally accepted accounting
principles.

5.   Events of Default. The following events each constitute an “Event of
Default”:

  5.1   The dissolution of Payor or any vote in favor thereof by the board of
directors and shareholders of Payor; or     5.2   Payor makes an assignment for
the benefit of creditors, or files with a court of competent jurisdiction an
application for appointment of a receiver or similar official with respect to it
or any substantial part of its assets, or Payor files a petition seeking relief
under any provision of the Federal Bankruptcy Code or any other federal or state
statute now or hereafter in effect affording relief to debtors, or any such
application or petition is filed against Payor, which application or petition is
not dismissed or withdrawn within sixty (60) days from the date of its filing;
or     5.3   Payor fails to pay the principal amount, or interest on, or any
other amount payable under this Note within five (5) days of when the same
becomes due and payable; or     5.4   Payor admits in writing its inability to
pay its debts as they mature; or     5.5   Payor sells all or substantially all
of its assets or merges or is consolidated with or into another corporation
other than a transaction whose primary purpose is to re-domicile the Payor ; or
    5.6   A proceeding is commenced to foreclose a security interest or lien in
any property or assets of Payor as a result of a default in the payment or
performance of any debt (in excess of $350,000 and secured by such property or
assets) of Payor or of any subsidiary of Payor; or     5.7   A final judgment
for the payment of money in excess of $350,000 is entered against Payor by a
court of competent jurisdiction, and such judgment is not discharged (nor the

Page 5 of 10



--------------------------------------------------------------------------------



 



      discharge thereof duly provided for) in accordance with its terms, nor a
stay of execution thereof procured, within sixty (60) days after the date such
judgment is entered, and, within such period (or such longer period during which
execution of such judgment is effectively stayed), an appeal therefrom has not
been prosecuted and the execution thereof caused to be stayed during such
appeal; or   5.8   An attachment or garnishment is levied against the assets or
properties of Payor or any subsidiary of Payor involving an amount in excess of
$350,000 and such levy is not vacated, bonded or otherwise terminated within
sixty (60) days after the date of its effectiveness; or     5.9   Payor or any
subsidiary defaults in the due observance or performance of any covenant,
condition or agreement to be observed or performed pursuant to the terms of this
Note (other than the default specified in Section 5.3 above) and such default
continues uncured for a period of thirty (30) days from the date Payor receives
written notice from the Payee.     Upon the occurrence of any such Event of
Default and at any time thereafter, the holder of this Note shall have the right
(at such holder’s option) to declare the principal of, accrued unpaid interest
on, and all other amounts payable under this Note to be forthwith due and
payable, whereupon all such amounts shall be immediately due and payable to the
holder of this Note, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived; provided.

6.   Suits for Enforcement and Remedies.

  6.1   If any one or more Events of Default shall occur and be continuing, the
Payee may proceed to (1) protect and enforce Payee’s rights either by suit in
equity or by action at law, or both, whether for the specific performance of any
covenant, condition or agreement contained in this Note or in any agreement or
document referred to herein or in aid of the exercise of any power granted in
this Note or in any agreement or document referred to herein, (ii) enforce the
payment of this Note, or (iii) enforce any other legal or equitable right of the
holder of this Note. No right or remedy herein or in any other agreement or
instrument conferred upon the holder of this Note is intended to be exclusive of
any other right or remedy, and each and every such right or remedy shall be
cumulative and shall be in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise.

7.   Unconditional Obligation; Fees, Waivers, Other.

  7.1   The obligation to make the payments provided for in this Note are
absolute and unconditional and are not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever.     7.2   If,
following the occurrence of an Event of Default, Payee shall seek to enforce the
collection of any amount of principal of and/or interest on this Note, there
shall be immediately due and payable from Payor, in addition to the then unpaid
principal of, and accrued unpaid interest on, this Note, all reasonable costs
and expenses incurred by Payee in connection therewith, including, without
limitation, reasonable attorneys’ fees and disbursements.     7.3   No
forbearance, indulgence, delay or failure to exercise any right or remedy with
respect to this Note shall operate as a waiver or as acquiescence in any
default, nor shall any

Page 6 of 10



--------------------------------------------------------------------------------



 



      single or partial exercise of any right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy.

  7.4   This Note may not be modified or discharged (other than by payment)
except by a writing duly executed by Payor and Payee.     7.5   Payor hereby
expressly waives demand and presentment for payment, notice of nonpayment,
notice of dishonor, protest, notice of protest, bringing of suit, and diligence
in taking any action to collect amounts called for hereunder, and shall be
directly and primarily liable for the payment of all sums owing and to be owing
hereon, regardless of and without any notice, diligence, act or omission with
respect to the collection of any amount called for hereunder or in connection
with any right, lien, interest or property at any and all times which Payee had
or is existing as security for any amount called for hereunder.

8.   Application of Net Proceeds From Certain Sales.

  8.1   Payor has advised Payee that it intends to sell to third parties all or
substantially all of the assets and/or business operations of certain of its
operating subsidiaries (any such transaction being referred to herein as a
“Business Line Sale” and collectively as “Business Line Sales”).     8.2   Any
Net Proceeds paid to or received by Payor in connection with any Business Line
Sale or other sale of assets outside of the ordinary course of business shall be
applied as follows:

  (i)   the first Two Million Dollars ($2,000,000) of Net Proceeds shall be paid
to and retained by Payor;     (ii)   all Net Proceeds paid after Payor has
received the amount specified in subsection 8.2 (i) shall be paid as follows:
(A) one-third of such Net Proceeds shall be paid to Payee as a prepayment
against this Note, until Payee has received an amount equal to the Payee
Prepayment (as such term is hereinafter defined); and (B) two-thirds of such Net
Proceeds shall be paid to Vicis, to be applied as a prepayment of that certain
Promissory Note of even date executed and delivered by Payor to Vicis in the
principal amount of $7,882,407 (the “Vicis Note”) until Vicis has received an
amount equal to the Vicis Prepayment (as such term is hereinafter defined);    
(iii)   all Net Proceeds paid after the amounts set forth in subsections
8.2(i)-(ii) have been paid in full, shall be paid to Payee, to be applied as a
prepayment against this Note, until such time as Payee has been paid, in
addition to the Payee Prepayment paid pursuant to subsection 8.2(ii), Two
Million Dollars ($2,000,000);     (iv)   all Net Proceeds paid in excess of the
amounts paid pursuant to subsections 8.2 (i)-(iii), above, shall be applied as
follows:

  (a) an amount equal to 50% of the Net Proceeds shall be paid to and retained
by Payor;     (b) an amount equal to the Payee Percentage (as defined below)
times 50% of the Net Proceeds shall be paid to Payee and applied as a prepayment
of this Note;

Page 7 of 10



--------------------------------------------------------------------------------



 



  (c) an amount equal to the Vicis Percentage (as defined below) times 50% of
the Net Proceeds shall be paid to Vicis and applied as a prepayment of the Vicis
Note; and     (d) an amount equal to the LSP Percentage (as defined below) times
50% of the Net Proceeds shall be paid to LSP and applied as a prepayment of that
certain Promissory Note dated March 25, 2009, executed and delivered by Payor to
LSP, in the amount of $1,000,000 (the “LSP Note”); and

  (v)   all Net Proceeds paid from and after such time as the aggregate Net
Proceeds paid pursuant to subsections 8.2 (i)-(iv), above, equal Twenty Million
Dollars ($20,000,000), shall be applied as follows:

  (a) an amount equal to 25% of the Net Proceeds shall be paid to and retained
by Payor;     (b) an amount equal to the Payee Percentage (as defined below)
times 75% of the Net Proceeds shall be paid to Payee and applied as a prepayment
of this Note;     (c) an amount equal to the Vicis Percentage (as defined below)
times 75% of the Net Proceeds shall be paid to Vicis and applied as a prepayment
of the Vicis Note; and     (d) an amount equal to the LSP Percentage (as defined
below) times 75% of the Net Proceeds shall be applied as a prepayment of the LSP
Note.

      As used herein, the term: (A) “Vicis Prepayment” means an amount equal to
the sum of (1) Two Million Dollars ($2,000,000) (the “Vicis Prepayment
Principal”) plus (2) interest accruing at a rate per annum equal to Ten Percent
(10%) on the Vicis Prepayment Principal outstanding from time to time from and
after the date hereof until paid in full (with such Vicis Prepayment Principal
being reduced by the amount of Net Proceeds applied to the Vicis Prepayment
Principal from time to time); (B) “Payee Prepayment” means an amount equal to
the sum of (1) One Million Dollars ($1,000,000) (the “Payee Prepayment
Principal”) plus (2) interest accruing at a rate per annum equal to Ten Percent
(10%) on the Payee Prepayment Principal outstanding from time to time from and
after the date hereof until paid in full (with such Payee Prepayment Principal
being reduced by the amount of Net Proceeds applied to the Payee Prepayment
Principal from time to time); (C) “Payee Percentage” means, at any time, the
fraction that results from (i) the denominator that is the sum of the then
outstanding amount of this Note (unpaid principal plus accrued, unpaid
interest), the Vicis Note (unpaid principal plus accrued, unpaid interest), and
the LSP Note (unpaid principal plus accrued, unpaid interest), and (ii) the
numerator that is the then outstanding amount of this Note (unpaid principal
plus accrued, unpaid interest); (D) “Vicis Percentage” means, at any time, the
fraction that results from (i) the denominator that is the sum of the then
outstanding amount of this

Page 8 of 10



--------------------------------------------------------------------------------



 



      Note (unpaid principal plus accrued, unpaid interest) the Vicis Note
(unpaid principal plus accrued, unpaid interest), and the LSP Note (unpaid
principal plus accrued, unpaid interest), and (ii) the numerator that is the
then outstanding amount of the Vicis Note (unpaid principal plus accrued, unpaid
interest); (E) “LSP Percentage” means, at any time, the fraction that results
from (i) the denominator that is the sum of the then outstanding amount of this
Note (unpaid principal plus accrued, unpaid interest) plus the LSP Note (unpaid
principal plus accrued, unpaid interest), plus the Vicis Note (unpaid principal
plus accrued, unpaid interest) and (ii) the numerator that is the then
outstanding amount of the LSP Note (unpaid principal plus accrued, unpaid
interest); and (F) “Net Proceeds” means the actual cash amount collected by
Payor in consideration of any Business Line Sale or any other asset sale less
any costs, expenses, taxes or other amounts incurred by Payor as a result of the
asset sale or any secured indebtedness owed in connection with such Business
Line Sale or other asset sale.

9.   Cancellation and Return of Notes.

  9.1   The indebtedness evidenced by this Note includes, in addition to the New
JANA Loan, the JANA Portion of the Second A&R Note Indebtedness and the
indebtedness evidenced by the Assigned and Assumed Subsidiaries Note, and this
Note amends, restates, supersedes, and replaces in all respects the Second A&R
Note and the Assigned and Assumed Subsidiaries Note, but shall not constitute a
release, satisfaction or novation of any of the indebtedness evidenced thereby
Concurrently with the execution of this Note, Payee will deliver or cause to be
delivered to Payor the Second A&R Note and the Assigned and Assumed Subsidiaries
Note, which, upon receipt by Payor, will be marked “CANCELLED AND REPLACED BY
PROMISSORY NOTE DATED MARCH 25, 2009.”

10.   Security.       This Note is the New JANA Note referred to in the
Assignment and Assumption Agreement and is secured by a security interest in the
Collateral granted to Payee pursuant to the Assignment and Assumption Agreement.
In addition, the indebtedness evidenced by this Note includes the indebtedness
evidenced by the Assigned and Assumed Subsidiaries Note, which indebtedness is
secured by a security interest in and to the Collateral granted to Payee
pursuant to the Revolving Line Agreement (as defined in the Assignment and
Assumption Agreement).

11.   Miscellaneous.

  11.1   The headings of the various paragraphs of this Note are for convenience
of reference only and shall in no way modify any of the terms or provisions of
this Note.     11.2   All notices required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given when personally
delivered or sent by registered or certified mail (return receipt requested,
postage prepaid), facsimile transmission or overnight courier to the address of
the intended recipient as set forth in the preamble to this Note or at such
other address as the intended recipient shall have hereafter given to the other
party hereto pursuant to the provisions of this Note.     11.3   This Note and
the obligations of Payor and the rights of Payee shall be governed by and
construed in accordance with the substantive laws of the State of New York
without giving effect to the choice of laws rules thereof.     11.4   This Note
shall bind Payor and its successors and assigns.

[Signature Page Follows]

Page 9 of 10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Note as of the date
first above written.

            ARCADIA RESOURCES, INC.
      By:   /s/ Marvin Richardson         Marvin Richardson, President & CEO   
       

            Accepted and Agreed to:

JANA MASTER FUND, LTD.
      By:   Its Investment Advisor, JANA Partners LLC             By:   /s/ Marc
Lehmann         Marc Lehmann, Partner             

Page 10 of 10